                      Case 1:19-cr-00463-DLC Document 47 Filed 07/20/20 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                    Southern District
                                                  __________  DistrictofofNew York
                                                                           __________


                         United States                             )
                             Plaintiff                             )
                                v.                                 )      Case No.    19 Cr. 463 (DLC)
                           Jose Baez                               )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Jose Baez                                                                                                           .


Date:          07/20/2020                                                                 /s/ Grainne E. O'Neill
                                                                                            Attorney’s signature


                                                                                     Grainne E. O'Neill NYS: 5123187
                                                                                        Printed name and bar number
                                                                                         O'Neill and Hassen, LLP
                                                                                          25 Eighth Ave, Suite C
                                                                                           Brooklyn, NY 11217

                                                                                                  Address

                                                                                           grainne@oandh.net
                                                                                              E-mail address

                                                                                             (212) 203-1858
                                                                                             Telephone number

                                                                                             (212) 203-1858
                                                                                               FAX number


            Print                        Save As...                                                                   Reset
